Appeal in a proceeding to review the assessment of relator’s prop] erty made by the village of Bronxville for the 1941 tax period. Judgment modified on the facts by striking out the figure “ $16,000 ” from the second ordering paragraph, and the figures “ $2,000,” “ $14,000,” and “ $16,000 ” iron] the third ordering paragraph, and by substituting in the respective place thereol the figures “ $18,500,” “ $3,500,” “ $15,000,” and “ $18,500.” As thus modified] the judgment is unanimously affirmed, without costs, on the authority of People ex rel. Owens v. Schmiedel (post, p. 742), decided herewith. Present — 'Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.